Case 1:19-cv-00229-CCB Document 1-5 Filed 01/24/19 Page 1 of 3

ANTHONY J. MARCANO * IN THE

Plaintiff * CIRCUIT COURT
v. * FOR
BALTIMORE CITY BOARD * BALTIMORE CITY

OF SCHOOL COMMISSIONERS

* Case No. 24-C-18-006868
Defendant

* * * * *

NOTICE OF FILING OF NOTICE OF REMOVAL
TO THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

The Baltimore City Board of School Commissioners (“BCBSC’), by and
through its undersigned attorneys, herein certifies that a Notice of Removal was
filed in the United States District Court for the District of Maryland on this 22"4
day of January 2019. A copy of the filing is attached, excluding exhibits, and was
forwarded via first-class postage prepaid mail and email on the 2274 day of January
2019 to:

Paul V. Bennett, Esquire

Jeffrey J. Sadri, Esquire

Bennett & Ellison, P.C.

2086 Generals Highway, Suite 201
Annapolis, Maryland 21401
pbennett@belawpc.com
jsadri@belawpc.com
Case 1:19-cv-00229-CCB Document 1-5 Filed 01/24/19 Page 2 of 3

Respectfully submitted

Tama! A. Banton, Senior Counsel
Amanda L. Costley, Associate Counsel
Danielle A. Sanders, Associate Counsel
Office of Legal Counsel —

Baltimore City Public Schools

206 East North Avenue, Suite 208
Baltimore, Maryland 21202

(410) 396-8542 telephone

(410) 396-2955 facsimile
tabanton@bcps.k12.md.us
alcostley@bcps.k12.md.us

dwilliamson@beps.k12.md.us
Attorneys for BCBSC
Case 1:19-cv-00229-CCB Document 1-5 Filed 01/24/19 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that on the 2254 day of January 2019, a copy of the foregoing

Notice of Filing of Notice of Removal was sent first-class postage prepaid to, and

emailed, to:

Paul V. Bennett, Esquire

Jeffrey J. Sadri, Esquire

Bennett & Ellison, P.C.

2086 Generals Highway, Suite 201
Annapolis, Maryland 21401
pbennett@belawpc.com

jsadri@belawpc.com
Attorneys for Plaintiff

Tamal A. Banton
